DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 and 12 objected to because of the following informalities:  Claim 11 Page 35 Line 5 reads “a leaning model” Suggest changing to “a learning model”.  Claim 12 Page 36 Line 2 reads “result of leaning” Suggest changing to “result of learning”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180260720 A1) in view of Wittig (US 9976631 B1). 
Wu teaches systems and methods for predicting fatigue crack growth for individual gears in a transmission using machine learning techniques. The method includes obtaining operational data associated with the rotatable components of a machine, accessing a non-physics based model correlating operational data with fatigue crack growth, determining fatigue crack growth associated with the rotatable components based at least in part on the model and the operational data. The non-physics based model is constructed using a machine learning technique based on historical operational data. 
Wittig teaches using a spacer, between gears, of a calculated size and shape to preventing vibration from unbalanced weight. 
Regarding Claim 1, Wu teaches A tooth contact position adjustment amount estimation device that performs processing with respect to estimating a tooth contact position adjustment amount for dimensional data of parts constituting a power transmission mechanism, comprising: (Fig. 6 element 802 computing device(s) element 804 processor) a machine learning device that performs processing with respect to estimating the tooth contact position adjustment amount for the dimensional data of parts constituting the power transmission mechanism ([0020] Machine learning techniques can be used to construct one or more models mapping the operational data to fatigue crack growth. the model(s) can be used to predict, cycle by cycle, crack growth for individual gears in a transmission), wherein the machine learning device observes part dimensional data, which is the dimensional data of parts constituting the power transmission mechanism ([0024] FIG. 1 depicts a flow diagram of an example method (100) for constructing a fatigue crack growth prediction model…The method can be implemented by any suitable computing system, such as the computing system depicted in FIG. 6), as a state variable indicating a current state of an environment ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.), and performs processing with respect to estimating the tooth contact position adjustment amount for the dimensional data of parts constituting the power transmission mechanism in assembling the power transmission mechanism by performing processing with respect to machine learning based on the observed state variable. ([0030] At (110), machine learning techniques can be used to train the model based on the data indicative of fatigue crack growth [0032] For RF models, data indicative of fatigue crack growth rate can be used as the dependent variable for the model. Crack size can be defined as crack length along a given dimension or area of the crack.)
Wu fails to teach but Wittig teaches the tooth contact position adjustment amount for the dimensional data of parts constituting the power transmission mechanism (Abstract: A primary objective of the present embodiments is to provide a transmission that may be simple in design, low in weight, and have a reduced cost of manufacture while being capable of a relatively high ratio. Col 7 Lines 52-57 The spacer 122 shown in FIG. 9 between the gears serves more than just to space the gears: it has a calculated size and shape so as to give gear assemblies 136A, 136B, and 136C each the same moment of inertia about axis 104 as gear 116, so that there isn't vibration in the assembly due to unbalanced weight about axis 104.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Wittig because it facilitates using machine learning techniques on gears in a transmission and using a calculated size and shape spacer between the gears to reduce vibration to avoid noise. 
Regarding Claim 2, Wu teaches wherein the machine learning device comprises ([0024] FIG. 1 depicts a flow diagram of an example method (100) for constructing a fatigue crack growth prediction model): a state observation unit that observes the part dimensional data, which is dimensional data of parts constituting the power transmission mechanism, as the state variable indicating the current state of the environment ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.); 31a label data acquisition unit that acquires tooth contact position adjustment amount data adjusted in assembling the power transmission mechanism as label data ([0028] At (106), the method can include obtaining data indicative of actual fatigue crack size. This can be used to determine ground truth for training the model. The data indicative of actual fatigue crack size can be obtained in a variety of manners.); and a learning unit that learns the tooth contact position adjustment amount in assembling the power transmission mechanism for the dimensional data of parts constituting the power transmission mechanism by use of the state variable and the label data. ([0029] At (108), data indicative of fatigue crack growth can be determined based on the data indicative of crack size. The sensor data and/or the environmental data can be considered in some embodiments in determining fatigue crack growth. The data indicative of fatigue can be used as a dependent variable in training a model such as a machine-learned model or other non-physics based model.)
Wu fails to teach but Wittig teaches tooth contact position adjustment amount data adjusted in assembling the power transmission mechanism (Abstract: A primary objective of the present embodiments is to provide a transmission that may be simple in design, low in weight, and have a reduced cost of manufacture while being capable of a relatively high ratio. Col 7 Lines 52-57 The spacer 122 shown in FIG. 9 between the gears serves more than just to space the gears: it has a calculated size and shape so as to give gear assemblies 136A, 136B, and 136C each the same moment of inertia about axis 104 as gear 116, so that there isn't vibration in the assembly due to unbalanced weight about axis 104.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Wittig because it facilitates using machine learning techniques on gears in a transmission and using a calculated size and shape spacer between the gears to reduce vibration to avoid noise. 
Regarding Claim 3, Wu teaches wherein the learning unit comprises: an error calculation unit that calculates an error between a correlation model for estimating the tooth contact position adjustment amount in assembling the power transmission mechanism from the state variable and a correlation characteristic identified by previously-prepared teaching data ([0052] At (202), the method can include accessing the model. The model can be previously trained using machine learning techniques as discussed above. The model can correlate operational data with fatigue crack growth.); and a model update unit that updates the correlation model to reduce the error. ([0052] Based on the data, the model can be applied (208) to obtain predicted crack growth (210).The predicted crack growth (210) can be fed back to the model to for use in prediction of crack growth in the next cycle.)
Wu fails to teach but Wittig teaches tooth contact position adjustment amount in assembling the power transmission mechanism (Abstract: A primary objective of the present embodiments is to provide a transmission that may be simple in design, low in weight, and have a reduced cost of manufacture while being capable of a relatively high ratio. Col 7 Lines 52-57 The spacer 122 shown in FIG. 9 between the gears serves more than just to space the gears: it has a calculated size and shape so as to give gear assemblies 136A, 136B, and 136C each the same moment of inertia about axis 104 as gear 116, so that there isn't vibration in the assembly due to unbalanced weight about axis 104.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Wittig because it facilitates using machine learning techniques on gears in a transmission and using a calculated size and shape spacer between the gears to reduce vibration to avoid noise. 
Regarding Claim 4, Wu teaches wherein the learning unit calculates the state variable and the label data in a multilayered structure. ([0058] The technology discussed herein makes reference to computer-based systems and actions taken by and information sent to and from computer-based systems. One of ordinary skill in the art will recognize that the inherent flexibility of computer-based systems allows for a great variety of possible configurations, combinations, and divisions of tasks and functionality between and among components. For instance, processes discussed herein can be implemented using a single computing device or multiple computing devices working in combination.)
Regarding Claim 5, Wu teaches wherein the machine learning device comprises: ([0024] FIG. 1 depicts a flow diagram of an example method (100) for constructing a fatigue crack growth prediction model) a state observation unit that observes part dimensional 32data as dimensional data of parts constituting a power transmission mechanism as a state variable indicating a current state of an environment; ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.) a learning unit that has learned a tooth contact position adjustment amount in assembling a power transmission mechanism for dimensional data of parts constituting the power transmission mechanism; ([0029] At (108), data indicative of fatigue crack growth can be determined based on the data indicative of crack size. The sensor data and/or the environmental data can be considered in some embodiments in determining fatigue crack growth. The data indicative of fatigue can be used as a dependent variable in training a model such as a machine-learned model or other non-physics based model.) and an estimation result output unit that estimates and outputs a tooth contact position adjustment amount in assembling a power transmission mechanism on the basis of a state variable observed by the state observation unit and a learning result by the learning unit. (Fig. 1 element 102 and element 108 connected to element 110 train model(s) [0030] At (110), machine learning techniques can be used to train the model based on the data indicative of fatigue crack growth and the flight data.)
Wu fails to teach but Wittig teaches tooth contact position adjustment amount in assembling a power transmission mechanism  (Abstract: A primary objective of the present embodiments is to provide a transmission that may be simple in design, low in weight, and have a reduced cost of manufacture while being capable of a relatively high ratio. Col 7 Lines 52-57 The spacer 122 shown in FIG. 9 between the gears serves more than just to space the gears: it has a calculated size and shape so as to give gear assemblies 136A, 136B, and 136C each the same moment of inertia about axis 104 as gear 116, so that there isn't vibration in the assembly due to unbalanced weight about axis 104.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Wittig because it facilitates using machine learning techniques on gears in a transmission and using a calculated size and shape spacer between the gears to reduce vibration to avoid noise. 
Regarding Claim 6, Wu teaches A machine learning device that performs processing with respect to estimating a tooth contact position adjustment amount for dimensional data of parts constituting a power transmission mechanism ([0020] Machine learning techniques can be used to construct one or more models mapping the operational data to fatigue crack growth. the model(s) can be used to predict, cycle by cycle, crack growth for individual gears in a transmission), wherein the machine learning device observes part dimensional data, which is the dimensional data of parts constituting the power transmission mechanism ([0024] FIG. 1 depicts a flow diagram of an example method (100) for constructing a fatigue crack growth prediction model…The method can be implemented by any suitable computing system, such as the computing system depicted in FIG. 6), as a state variable indicating a current state of an environment ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.), and performs processing with respect to estimating the tooth contact position adjustment amount for the dimensional data of parts constituting the power transmission mechanism in assembling the power transmission mechanism by performing processing with respect to machine learning based on the observed state variable. ([0030] At (110), machine learning techniques can be used to train the model based on the data indicative of fatigue crack growth [0032] For RF models, data indicative of fatigue crack growth rate can be used as the dependent variable for the model. Crack size can be defined as crack length along a given dimension or area of the crack.) 
Wu fails to teach but Wittig teaches the tooth contact position adjustment amount for the dimensional data of parts constituting the power transmission mechanism (Abstract: A primary objective of the present embodiments is to provide a transmission that may be simple in design, low in weight, and have a reduced cost of manufacture while being capable of a relatively high ratio. Col 7 Lines 52-57 The spacer 122 shown in FIG. 9 between the gears serves more than just to space the gears: it has a calculated size and shape so as to give gear assemblies 136A, 136B, and 136C each the same moment of inertia about axis 104 as gear 116, so that there isn't vibration in the assembly due to unbalanced weight about axis 104.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Wittig because it facilitates using machine learning techniques on gears in a transmission and using a calculated size and shape spacer between the gears to reduce vibration to avoid noise.
Regarding Claim 7, Wu teaches further 33comprising: a state observation unit that observes the part dimensional data as the dimensional data of parts constituting the power transmission mechanism as the state variable indicating the current state of the environment ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.); a label data acquisition unit that acquires the tooth contact position adjustment amount data adjusted in assembling the power transmission mechanism as the label data ([0028] At (106), the method can include obtaining data indicative of actual fatigue crack size. This can be used to determine ground truth for training the model. The data indicative of actual fatigue crack size can be obtained in a variety of manners.); and a learning unit that learns the tooth contact position adjustment amount in assembling the power transmission mechanism for the dimensional data of parts constituting the power transmission mechanism by use of the state variable and the label data. ([0029] At (108), data indicative of fatigue crack growth can be determined based on the data indicative of crack size. The sensor data and/or the environmental data can be considered in some embodiments in determining fatigue crack growth. The data indicative of fatigue can be used as a dependent variable in training a model such as a machine-learned model or other non-physics based model.)
Wu fails to teach but Wittig teaches tooth contact position adjustment amount data adjusted in assembling the power transmission mechanism (Abstract: A primary objective of the present embodiments is to provide a transmission that may be simple in design, low in weight, and have a reduced cost of manufacture while being capable of a relatively high ratio. Col 7 Lines 52-57 The spacer 122 shown in FIG. 9 between the gears serves more than just to space the gears: it has a calculated size and shape so as to give gear assemblies 136A, 136B, and 136C each the same moment of inertia about axis 104 as gear 116, so that there isn't vibration in the assembly due to unbalanced weight about axis 104.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Wittig because it facilitates using machine learning techniques on gears in a transmission and using a calculated size and shape spacer between the gears to reduce vibration to avoid noise. 
Regarding Claim 8, Wu teaches further comprising: a state observation unit that observes the part dimensional data as the dimensional data of parts constituting the power transmission mechanism as the state variable indicating the current state of the environment; ([0026] At (102), the method includes obtaining historical sensor data for parameters that can affect fatigue crack growth. The historical sensor data can be operational data such as flight data, power data, or drive data and can include parameters related to operations of rotatable components such as rotors, shafts, gears, etc.) a learning unit that has learned the tooth contact position adjustment amount in assembling the power transmission mechanism for the dimensional data of parts constituting the power transmission mechanism; ([0029] At (108), data indicative of fatigue crack growth can be determined based on the data indicative of crack size. The sensor data and/or the environmental data can be considered in some embodiments in determining fatigue crack growth. The data indicative of fatigue can be used as a dependent variable in training a model such as a machine-learned model or other non-physics based model.) and an estimation result output unit that estimates and outputs the tooth contact position adjustment amount in assembling the power transmission mechanism on the basis of the state variable observed by the state observation unit and a 34learning result by the learning unit.  (Fig. 1 element 102 and element 108 connected to element 110 train model(s) [0030] At (110), machine learning techniques can be used to train the model based on the data indicative of fatigue crack growth and the flight data.)
Wu fails to teach but Wittig teaches tooth contact position adjustment amount in assembling the power transmission mechanism (Abstract: A primary objective of the present embodiments is to provide a transmission that may be simple in design, low in weight, and have a reduced cost of manufacture while being capable of a relatively high ratio. Col 7 Lines 52-57 The spacer 122 shown in FIG. 9 between the gears serves more than just to space the gears: it has a calculated size and shape so as to give gear assemblies 136A, 136B, and 136C each the same moment of inertia about axis 104 as gear 116, so that there isn't vibration in the assembly due to unbalanced weight about axis 104.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Wittig because it facilitates using machine learning techniques on gears in a transmission and using a calculated size and shape spacer between the gears to reduce vibration to avoid noise. 
Regarding Claim 10, Wu teaches A tooth contact position adjustment amount estimation system in which a plurality of devices are connected to each other via a network, wherein the plurality of devices include at least one tooth contact position adjustment amount estimation device, which is the first tooth contact position adjustment amount estimation device. ([0055] FIG. 6 depicts a block diagram of an example computing system that can be used to implement the systems and methods [0057] The one or more computing device(s) 802 can also include a communication interface 812 used to communicate, for example, with the other components of the system and/or other computing devices. The communication interface 812 can include any suitable components for interfacing with one or more network(s),)
Regarding Claim 11, Wu teaches wherein the plurality of devices include a computer provided with a machine learning device, the computer acquires a leaning model as at least one of results of learning by the first tooth contact position adjustment amount estimation device ([0055] FIG. 6 depicts a block diagram of an example computing system that can be used to implement the systems and methods [0056] The memory device(s) 806 can further store data 810 that can be accessed by the processors 804. For example, the data 810 can include operational data (e.g., flight data), crack growth data, environmental condition data associated with a model, etc. [0057] The one or more computing device(s) 802 can also include a communication interface 812 used to communicate, for example, with the other components of the system and/or other computing devices. The communication interface 812 can include any suitable components for interfacing with one or more network(s),) and the machine learning device performs optimization or efficiency enhancement based on the learning model. ([0048] feature optimization can be performed. Processing the historical operational data can include determining one or more input features for training the machine-learned model or other non-physics based model using a machine learning technique.)  
Regarding Claim 12, Wu teaches wherein the plurality of devices include a second tooth contact position adjustment amount estimation device different 35from the first tooth contact position adjustment amount estimation device and the result of leaning by the first tooth contact position adjustment amount estimation device is shared with the second tooth contact position adjustment amount estimation device.  ([0055] FIG. 6 depicts a block diagram of an example computing system that can be used to implement the systems and methods [0057] The one or more computing device(s) 802 can also include a communication interface 812 used to communicate, for example, with the other components of the system and/or other computing devices. The communication interface 812 can include any suitable components for interfacing with one or more network(s),)
Regarding Claim 13, Wu teaches wherein the plurality of devices include a second tooth contact position adjustment amount estimation device different from the first tooth contact position adjustment amount estimation device and data observed in the second tooth contact position adjustment amount estimation device can be used in learning of the first tooth contact position adjustment amount estimation device via a network. (Wu [0055] FIG. 6 depicts a block diagram of an example computing system that can be used to implement the systems and methods [0057] The one or more computing device(s) 802 can also include a communication interface 812 used to communicate, for example, with the other components of the system and/or other computing devices. The communication interface 812 can include any suitable components for interfacing with one or more network(s),)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20180260720 A1) in view of Wittig (US 9976631 B1) in further view of Arthur (US 10317886 B1).
Regarding Claim 9, Arthur teaches A robot system (Fig. 3) comprising a controller that determines the number of shims used for assembling a power transmission mechanism and instructs a robot to assemble a determined number of shims on the parts on the basis of the tooth contact position adjustment amount estimated by the tooth contact position adjustment amount estimation device.  (Col 2 Lines 20-23 an autonomous shim fabrication system includes a gap data acquisition device that acquires gap data for a gap between mating surfaces of components that are to be assembled. Col 5 Lines 56-57 The robotic arm 302 in this embodiment is connected to and controlled by a CMM 304. Col 5 Lines 16-20 the gap measurement device may be mounted on the arm of a coordinated measuring machine (CMM) that uses software that tracks and records X, Y, and Z movement and creates a 3D point cloud representing the gap Col 5 Lines 58-62 the parts to be assembled are brought together as they are expected to be assembled without being permanently fastened. Thereafter, an imaging device is passed over the gap between the parts to capture image data of the gap.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Wu with the teachings of Arthur because it facilitates having a robotic arm use a measurement device to measure a gap for which the components are to be connected and a machine to manufacture a shim according to the gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664